Case 2:18-cv-OO404-DAK-BCW Document 7 Filed 10/23/18 Page 1 of 4

MARK R. MOFFAT (#5112)
JAMES C. BRADSHAW (#3768)
Attorneys for Claimant

BRoWN, BRADSHAW & MOFFAT, LLP
422 North 300 West

Salt Lake City, Utah 84103
Telephone: (801) 532-5297
Facsimile: (801) 532-5298

Email: mark@brov\mbradshaw.com

IN THE UNITED STATES DISTRICT COURT

DISTRICT OF UTAH, CENTRAL DIVISION

 

UNITED STATES OF AMERICA,
Plaintiff,
v.

$21,757.69 seized from Wells Fargo Bank
account 8307503519,

$6,000.30 seized from Wells Fargo Bank
account 8307503501, and

$5,015.41 seized from Wells Fargo Bank
account 8853172883,

Defendant.

 

Case No.

VERIFIED CLAIM OF
JAMES FOSTER-ASTORGA

Case: 2:18-cV-00404

Assigned To: Kimball, Dale A.

Assigned Date: 5/24/2018

Description USA v. $21,757.69 seized from
Wells Fargo Bank et al

 

Pursuant to Rule G(S)(a), Supplemental Rules, J ames Foster Astorga hereby contests the

forfeiture of certain assets in the above-referenced civil forfeiture action and makes claim and

gives notice to the plaintiff United States and to the Court that he has an interest in the following

property described below.

l. $21,757.69 seized from Wells Fargo Bank account 8307503519 in the name of

FGBG USA INC.

Case 2:18-cv-OO404-DAK-BCW Document 7 Filed 10/23/18 Page 2 of 4

2. $6,000.30 seized from Wells Fargo Bank account 8307503 501 in the name of
J ames Foster-Astorga and Martha Mendoza Foster.

3. $5,015.41 seized from Wells Fargo Bank account 8853172883 in the name of
FGBG USA INC.
The Identify of the Claimant and His Interest in the Propertv Claim

Claimant J ames F oster Astorga claims the following interests in the property identified

above:

l. J ames Foster Astorga is the owner and operator of the FGBG USA lNC and,
through his ownership of FGBG USA INC, is the joint owner, along with FGBG
USA INC, of $21,757.69 seized from Wells Fargo Bank account 8307503519;

2. J ames Foster Astorga is joint owner, along with FGBG USA INC, of $6,000.30
seized from Wells Fargo Bank account 8307503501; and

3. J ames Foster Astorga is joint owner, along with FGBG USA INC, of $5,015.41
seized from Wells Fargo Bank account 885 3 172883.

By virtue of Claimant’s position and interest in re property subject to forfeiture, he

demands restitution of the property and the right to appear and defend this forfeiture action.

DATED this Z?day Of october 2018. //

 

James Fo l rAstorga
Claim -‘

Case 2:18-cv-OO404-DAK-BCW Document 7 Filed 10/23/18 Page 3 of 4

VERIFICATION

I, J ames Foster Astorga do hereby declare under penalty of perjury that the re foregoing is

//“/

true correct to the best of my knowledge and understanding

 

J ames Foster torga
Claimant
SUBSCRIBED AND SWORN before me on this _ez& day of October, 2018.

\\

 

/‘~`J/_,»_)
NOTAI%‘PFF‘UBLI'CTResidmg in
CoLL//O Couw r\/
My Commission Expires: THE >(Ag

 

 

t~‘;:\'v",£;;;»,, \<HURSHEEDZEHHA
"M'""'n": Notary Pub|ic, State of Texas
,~. '__{;'§ Comm E><pires 08-25-2021
il ""‘/;F'.'i'if.i§'i`~" Norary \D 131260384

      

 

Case 2:18-cv-OO404-DAK-BCW Document 7 Filed 10/23/18 Page 4 of 4

CERTIFICATE OF SERVICE
I hereby certify that on this 23rd of October, 2018, a true and correct copy of the foregoing

Verifed Claim of James Foster-Astorga was served via electronic filing to the following:

U.S. Attomey’s Office (UT)
185 South State Street, #300
Salt Lake City, UT 84101

/s/ Levi Barrett

K:\MRM\P\6695.wpd

